SUPERIOR COURT
OF THE

STATE OF DELAWARE

CRAIG A. KARSNITZ, SUSSEX COUNTY COURTHOUSE
JUDGE 1 THE CIRCLE, SUITE 2

GEORGETOWN, DE 19947

TELEPHONE (302) 856-5263

June 9, 2020

Justin Wilson

SBI# 00477853

James T. Vaughn Correctional Center
1181 Paddock Road

Smyrma, DE 19977

Re: State of Delaware v. Justin Wilson, Cr. No. 0911019557 (R-2)
Dear Mr. Wilson:

On May 13, 2020, you filed your second motion for postconviction relief
under Superior Court Rule Criminal Rule 61 (the “Second Motion”) with respect to
the above-referenced matter.

Superior Court Criminal Rule 61(i)(1) provides:

‘“‘A motion for postconviction relief may not be filed more than one year
after the judgment of conviction is final or, if it asserts a retroactively
applicable right that is newly recognized after the judgment of
conviction is final, more than one year after the right is first recognized
by the Supreme Court of Delaware or by the United States Supreme
Court.”

In your Second Motion, you assert a constitutional right that you claim was

newly recognized by the United States Supreme Court in Garza v. Idaho, 139 S. Ct.
738 (2019), decided on February 27, 2019. You further claim that this right applies
retroactively to your case.

I need not decide whether the right created in Garza is a newly recognized
constitutional right or whether it is retroactive.! You failed to file your Second
Motion with this Court within one year after Garza was decided.

Superior Court Criminal Rule 61(d)(2)(i1) provides in pertinent part:

‘A second or subsequent motion under this rule shall be summarily

dismissed, unless the movant was convicted after a trial and the motion

... pleads with particularity a claim that a new rule of constitutional

law, made retroactive to cases on collateral review by the United States

Supreme Court or the Delaware Supreme Court, applies to the movant's

case and renders the conviction or death sentence invalid.” [Emphasis
supplied]

Superior Court Criminal Rule 61(i)(2)(i) provides in pertinent part:

“No second or subsequent motion is permitted under this Rule unless

that second or subsequent motion satisfies the pleading requirements of
subparagraph ... (2)(ii) of subdivision (d) of this rule.”

Your first motion for postconviction relief was denied on March 14, 2011.

This your Second Motion, and the requirements of Rule 61(d)(2)(ii) and Rule

61(i)(2)G) are not met. You were not convicted after a trial, but rather pled guilty.

 

1 Like the Delaware Supreme Court in Wilson v. State of Delaware, 2020 WL1488155 (Del. Supr.)
which on March 20, 2020 dismissed your untimely appeal to that Court, I note, without deciding
the issue, that several federal courts have held that Garza did not establish a newly recognized,
retroactive right. E.g., United States y. Price, 2020 WL 516357, at *3 n.1 (W.D. Pa. Jan. 23, 2020);
Espinal v. United States, 2020 WL 264918, at *3-4 (E.D.N.Y. Jan. 17, 2020); Macklin v. Dowling,
2019 WL 4727070, at *3 (W.D. Okla. Aug. 30, 2019).

2
You have failed to meet the requirements of Rule 61(i)(1) and Rule 61(1)(2)(i).

Your motion for postconviction relief is procedurally barred. Therefore, your Rule

61 Motion must be DENIED.

IT IS SO ORDERED.
Very truly yours,

 

Craig A. Karsnitz

i
ms =—
cc: Prothonotary’s Office =r
Department of Justice & GO
S wmv
rms
' MO
29
U ZS
Ww lp
2 "S
—)

A